DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 20220207635) in view of Chu (US 20110199256).
Regarding claim 1, Hughes disclosed a restraint for humane treatment of detainee, comprising
a restraining device; 
a sensor operatively connected to the restraining device, 
[0043] A generalized embodiment of a restraining device 110 comprises an adjustment component 150 coupled to a control system 160; sensors, including biometric sensors, and I/O with communications interface 1005; a power source 200; and a detainee interface 155 that comprises a current delivery interface such as electrodes.
wherein the sensor selectively detects a condition of a detainee being restrained by the restraining device; 
[0105] Similarly, the predetermined condition 840 may be a medical condition, wherein the biometric sensors obtain a reading from the detainee that is outside a predetermined bound.
Hughes did not disclose a communication component that selectively communicates the sensed condition of the detainee.
First, Hughes disclose further [0044] For instance, power source 200 may operate sensors 1005 including a communication interface 1007 comprising a wired terminal connection and/or a receiver/transceiver and antenna.
Second, Chu teaches a restraining device wherein [0015] According to the assembly of the aforementioned components, when in use, the microprocessor 23 obtains the position and time of the mobile restraining device 10 from the GPS receiving circuit 22, and obtains information on the circumstances regarding the mobile restraining device 10 being illegally opened from the sensor 11, whereupon the information is transmitted to a remote server 31 through the signal transmission circuit 24. Accordingly, the remote server 31 is able to immediately notify the relevant authorities of the information, thereby effectively controlling the whereabouts of criminals.
Hughes and Chu are considered to be analogous art because they pertain to a restraining device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a communication component that selectively communicates the sensed condition of the detainee for Hughes’ device in order to provide remote monitoring. 
Regarding claim 2, Hughes disclosed further [0106] In another embodiment, the detainee interface 155 receives electrical impulses from the detainee's heart, and returns them via EKG/EGG sensors to the sensor components 1107 for analysis by the control system 160.
Regarding claim 3, the claim is interpreted and rejected as claim 2.
Regarding claim 4, Hughes disclosed further [0106]  In another embodiment, the detainee interface 155 receives electrical impulses from the detainee's heart, and returns them via EKG/EGG sensors to the sensor components 1107 for analysis by the control system 160. 
Regarding claim 5, the claim is interpreted and rejected as claim 1. {see “[0015] immediately notify the relevant authorities of the information” of Chu, thus an indication; [0105] Similarly, the predetermined condition 840 may be a medical condition, wherein the biometric sensors obtain a reading from the detainee that is outside a predetermined bound” of Hughes, thus determination of a change in  the sensed condition}
Regarding claim 6, Hughes disclosed further [0069] Also, in various embodiments, an audio output device 613 may be utilized to generate a warning tone;
[0105] The warning may be visual, such as a flashing light, sensory such as vibration, or audio such as a tone or command.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a communication component that selectively communicates the sensed condition of the detainee for Hughes’ device in order to provide remote warning. 
Regarding claim 8, Hughes did not disclose wherein the sensor further selectively detects a mechanical change in a condition of the restraining device.
Chu teaches further [0015] According to the assembly of the aforementioned components, when in use, the microprocessor 23 obtains the position and time of the mobile restraining device 10 from the GPS receiving circuit 22, and obtains information on the circumstances regarding the mobile restraining device 10 being illegally opened from the sensor 11, whereupon the information is transmitted to a remote server 31 through the signal transmission circuit 24. Accordingly, the remote server 31 is able to immediately notify the relevant authorities of the information, thereby effectively controlling the whereabouts of criminals. { the mobile restraining device 10 being illegally opened thus a mechanical change}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the sensor further selectively detects a mechanical change in a condition of the restraining device for Hughes’ device in order to provide remote monitoring.
Regarding claim 9, the claim is interpreted and rejected as claim 8. {i.e. [0015] “the information is transmitted to a remote server 31” of Chu}
Regarding claim 12, the claim is interpreted and rejected as claim 1-2.
Regarding claim 15, the claim is interpreted and rejected as claim 8.
Regarding claim 16, the claim is interpreted and rejected as claim 4.
Regarding claim 17, the claim is interpreted and rejected as claim 1-2.
Hughes disclosed further activating a sensor of the restraining device;
[0049] The restraining device 110 sensors 1005, such as the GPS sensor, may be continuously activated or activated by the operator of the controller 170 or the control system 160.
Regarding claim 18, the claim is interpreted and rejected as claim 4.


Allowable Subject Matter
Claims 7, 10-11, 13-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685